NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Argued April 23, 2008
                                 Decided September 18, 2008

                                            Before

                             RICHARD D. CUDAHY, Circuit Judge

                             JOHN L. COFFEY, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 07‐2733

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Western District of
                                                     Wisconsin.
       v.
                                                     No. 06‐CR‐174‐C
GREGORY J. BURKS, 
    Defendant‐Appellant.                             Barbara B. Crabb,
                                                     Chief Judge.

                                          O R D E R

        Gregory Burks was convicted of possessing crack with intent to distribute, 21 U.S.C.
§ 841(a)(1), and sentenced as a career offender on the basis of state convictions for escape
and for failure to report.  In light of United States v. Templeton, No. 07‐2949, 2008 WL 4140616
(7th Cir. Sept. 9, 2008), in which we abrogated our precedent holding that all escape and
failure‐to‐report crimes qualify as violent felonies for the purposes of career offender status,
we remand for resentencing.
No. 07‐2733                                                                               Page 2


                                        I. Background

        In 2006 a Madison, Wisconsin police officer working undercover bought crack
cocaine from a drug dealer he knew as Shane.  During the sale, Shane, also known as
Melvin Jackson, was joined by his partner Gregory Burks.  The two were arrested and both
later pleaded guilty to possession with intent to distribute.  21 U.S.C. § 841(a)(1).  Burks was
sentenced as a career offender because the district court held that he had been convicted of
two crimes of violence.  U.S.S.G. § 4B1.1, 4B1.2.  The first was a 2002 conviction for failure to
report, see WIS. STAT § 946.425(1m)(b), where Burks had failed to report to county jail to
serve a series of short sentences that totaled less than one year.  The record contains no
details about his eventual apprehension by the authorities.  Burks’s second crime of violence
was a 2003 conviction for escape, see WIS. STAT § 946.42(3)(a), where, after a traffic stop, an
officer attempted to put Burks into her vehicle, but he broke free and ran away.  Two days
later an officer attempted to take Burks into custody at his sister’s home, but he ran away a
second time.  Again, the record reveals that Burks was eventually apprehended by the
authorities, but it does not reveal any details about how he was apprehended.

        At sentencing, Burks argued that he was not a career offender because his prior
convictions for failure to report to jail and escape should not be considered crimes of
violence under U.S.S.G. § 4B1.2(a).  To that end, Burks presented the testimony of Barry
Widera of Court Data Technologies, a consulting business specializing in researching data
maintained by the Wisconsin court system.  Burks argued that the data, which we
summarized in our Templeton opinion, Templeton, 2008 WL 4140616, at *3, showed that
neither the escape conviction nor the failure‐to‐report conviction should be considered a
crime of violence under U.S.S.G. § 4B1.2 because in a typical case, neither “presents a
serious potential risk of physical injury to another.”  The district court thanked Burks for his
efforts, but ruled that it was bound by circuit precedent to treat the two convictions as
crimes of violence triggering career offender status.  The court calculated Burks’s guidelines
range as a career offender to be 188 to 235 months and gave him 188 months.

                                          II. Analysis

       Career offender status applies only to a defendant who has “at least two prior felony
convictions of either a crime of violence or a controlled substance offense.”  U.S.S.G.
§ 4B1.1(a)(3).  “Crime of violence” is defined as 

       any offense under federal or state law, punishable by imprisonment for a term 
       exceeding one year that – 
No. 07‐2733                                                                              Page 3

              (1) has as an element the use, attempted use, or threatened use of physical 
              force against the person of another, or
              (2) is burglary of a dwelling, arson, or extortion, involves use of explosives, or
              otherwise involves conduct that presents a serious potential risk of physical
              injury to another.

We had read the “otherwise” clause in § 4B1.2(a)(2) and the identical language in 18 U.S.C.
§ 924(e) to encompass the crimes of escape and failure to report.  United States v. Chambers,
473 F.3d 724, 726 (7th Cir. 2007) (escape); United States v. Golden, 466 F.3d 612, 614‐15 (7th
Cir. 2006) (failure to report).  Burks’s only argument on appeal was that the data he
presented required us to revisit that precedent.  But exactly one week before oral argument,
the Supreme Court issued its opinion in Begay v. United States, 128 S. Ct. 1581 (2008), which
held that felony drunk driving was not a violent felony under the Armed Career Criminal
Act because even assuming that it presented “a serious potential risk of physical injury to
another,” it was “too unlike the provision’s listed examples.”  Id. at 1584.  In supplemental
briefing on the applicability of Begay, Burks argues that escape and failure to report should
not be categorically considered crimes of violence because they are also unlike the
enumerated examples.  We recently agreed.  Templeton, 2008 WL 4140616.

        In Templeton, we held that a conviction under WIS. STAT. § 946.425 for failure to
report was not a crime of violence, Templeton, 2008 WL 4140616, at *5, and that a conviction
under WIS. STAT. § 946.42 for escape was not categorically a crime of violence, id.  With
regard to the escape conviction, we remanded so that the district court could determine, by
looking at the indictment or other charging papers, whether the way in which the
defendant committed the offense qualified it as a crime of violence.  Here too, Burks’s
conviction for failure to report is not a crime of violence, but we cannot say whether his
conviction for escape qualifies.  That would seem to leave only one possible violent felony,
which would preclude career offender status.  See U.S.S.G. § 4B1.1, 4B1.2.  But further
proceedings on the nature of Burks’s escape conviction may be necessary because he has
another prior conviction—for vehicular fleeing/eluding an officer, WIS. STAT.
§ 346.04(3)—which the district court may determine to be a crime of violence itself.  Cf.
United States v. Spells, No. 07‐1185, 2008 WL 3177284, *8 (7th Cir. Aug 8, 2008) (holding that
after Begay, Indiana’s law against fleeing an officer, which is similar to Wisconsin’s law,
constitutes a “violent felony”).

       Accordingly, we REMAND for re‐sentencing.